--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.25

SUPPLY AGREEMENT
 
This Supply Agreement (the "Agreement") is entered into as of this 1st day of
July 2011 (the "Effective Date"), by and between Parallax Diagnostics Ltd., Inc.
a Nevada corporation with offices at 2 Canal Park Cambridge, MA (or PRLX") and
Meyers Stevens Group Inc. at 7137 Telegraph Road, Montebello, California 90640
("Supplier") (together the "Parties").
 
WHEREAS, Supplier possesses certain skills and expertise in manufacturing
diagnostic assays;
 
WHEREAS, PRLX wishes to retain the services of Supplier on the terms and
conditions set forth below, and
 
WHEREAS, Supplier is willing to supply diagnostic assays to the PRLX, on the
terms and conditions set forth below,
 
NOW, THEREFORE, the parties agree as follows:
 
1.
Services.  Supplier will perform the services set forth on Exhibit A, or as
amended by mutual written agreement.  It is agreed and understood that the
nature and manner of services provided hereunder shall be within Supplier’s area
of professional expertise and/or historical experience.




 
(a)
Direction.  Supplier shall be directed by   Michael Redmond or his successor.
       
(b)
Start Date.  Supplier's  obligations to PRLX shall begin on July 1 2011.
       
(c)
Term.  This Agreement shall commence on the Start Date and, unless earlier
terminated in accordance with Section 15, shall continue up to the time that the
last milestone on Exhibit A is successfully completed (the "Term").  The Term
can be automatically extended in three month increments upon mutual agreement by
the Parties. Any extension shall be in writing.



2.
Method of Performance.  The Supplier shall determine the method, details, and
means of performing and fulfilling his or her duties hereunder.
   
3.
Other Employment.  The PRLX acknowledges and agrees that Supplier may assume
other commitments, and has ongoing or intends to obtain engagements outside of
Supplier's work for PRLX during the Term ("Other Engagements"); provided that
Supplier fully complies with the confidentiality obligations contained in
Section 9.  Supplier shall reasonably notify PRLX of any Other Engagements,
which may pose a conflict of interest, it being understood that such notice
shall allow PRLX sufficient basis to proceed in accordance with Section
15(b)(2), below.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
Status as Independent Contractor; Nature of Relationship.  It is agreed and
understood that the Supplier is an independent contractor and will not act as an
agent nor shall he or she be deemed an employee of Supplier for the purposes of
any employee benefit programs, income tax withholding, FICA taxes, unemployment
benefits, and worker’s compensation insurance, or otherwise.  Supplier shall not
enter into any agreement or incur any obligations on PRLX’s behalf, or commit
PRLX in any manner without PRLX’s prior written consent.
   
5.
Resources.  Supplier shall provide such tools and facilities as Supplier may
deem necessary in the performance of Supplier's duties hereunder.  Upon
Supplier's reasonable request, the PRLX shall provide such incidental resources
to Supplier as the PRLX in its discretion believes may be warranted.
   
6.
Compensation.  It is agreed and understood, that subject to the Term and
performance and under Section 1, the Supplier shall be paid as set forth in
Exhibit A. Supplier shall be solely responsible for and agrees that he or she
will in a timely fashion pay all federal, state and other taxes on the amounts
set forth in this Section.
   
7.
Expenses.   All expenses are included in the pricing outlined in Exhibit A.
   
8.
Compliance with all Laws.  Supplier agrees that in the course of providing his
services to the PRLX, he or she will not engage in any practice or commit any
acts in violation of any federal, state or local law or ordinance.
   
9.
Non-Disclosure Obligations.




 
(a)
Definition of "Information."  “Information” shall mean materials, data, or
information in any form, whether written, oral, digital, or otherwise, provided
by or obtained from PRLX, PRLX's agents, or PRLX's contractors in connection
with the Supplier's engagement by PRLX.  Technical or business information of a
third person furnished or disclosed to the Supplier under this Agreement shall
constitute Information of PRLX unless otherwise specifically indicated in
writing.
       
(b)
Confidential Information.  For purposes of this Agreement, the term
"Confidential Information" shall mean Information regarding PRLX's business
including, but not limited to, Information regarding diagnostic and medical
device products,  processing and manufacturing capabilities, copyrighted or
patentable subject matter, research, development, innovations, inventions,
designs, technology, improvements, trade secrets, business affairs and finances,
customers, employees, operations, facilities, consumer markets, products,
capacities, systems, procedures, security practices, data formats, and business
methodologies.
       
(c)
Supplier's Obligations.  All Confidential Information relating to or obtained
from PRLX by the Supplier shall be maintained in confidence by the Supplier, and
the Supplier shall use best efforts to protect and safeguard the Confidential
Information.
       
(d)
Use of Confidential Information.  Without PRLX's prior written approval, the
Supplier: (a) shall not use Confidential Information directly or indirectly for
any purpose except in connection with the services the Supplier performs on
behalf of PRLX; and (b) shall not disclose, sell, assign, transfer, share or
lease Confidential Information of PRLX, or make such Confidential Information
available to, or make it available for the use or benefit of, any third party.

 
 
2

--------------------------------------------------------------------------------

 
 

 
(e)
Exceptions to Confidentiality Obligations.  The obligations of this Agreement
shall not apply to Confidential Information which the Supplier shall
demonstrate, by clear and convincing evidence:




 
1.
is or becomes publicly available (other than through unauthorized disclosure
under this Agreement);
       
2.
is already known by the Supplier without an obligation of confidentiality prior
to the disclosure thereof by PRLX, as evidenced by the Supplier's written
records, maintained in the ordinary course, existing before the first date of
Supplier's engagement with PRLX; or
       
3.
is rightfully received by the Supplier from a third party free of any obligation
of confidentiality.



10.
Former Engagement Information.  The Supplier shall not, during the Supplier's
engagement with the PRLX, improperly use or disclose any proprietary information
or trade secrets of any former employer, hiring party, or other person or entity
with which the Supplier has an agreement or duty to keep in confidence, if any,
and shall not bring onto the premises of the PRLX any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person, hiring party, or entity.
   
11.
Court or Agency Order.  In the event the Supplier receives a subpoena or order
of a court or administrative body requesting disclosure of PRLX’s Confidential
Information, the Supplier agrees (a) that, as promptly as possible after
learning of such disclosure obligation and before making such disclosure, the
Supplier shall notify PRLX of such obligation to make such disclosure, to allow
PRLX an opportunity to object to such disclosure or to obtain a protective order
or other appropriate relief; (b) that the Supplier shall provide such
cooperation and assistance, at PRLX's expense, as PRLX may reasonably request in
any effort by PRLX to obtain such relief; and (c) that the Supplier shall take
all appropriate steps to limit the amount and scope of Confidential Information
so disclosed and to protect its confidentiality.

 
 
3

--------------------------------------------------------------------------------

 
 
12.
Non-Solicitation.  The Supplier agrees not to solicit or encourage employees of
Supplier to work for a Competitor during the Term, and for a period of one year
after expiration of the Term. "Competitor" means any person or organization,
including the Supplier him or herself, engaged in, or about to become engaged
in, research on or the acquisition, development, production, distribution,
marketing or providing of a Competing Product.  "Competing Product" means any
product, process, or service of any person or organization other than the PRLX,
in existence or under development, which both (A) is identical to, substantially
the same as, or an adequate substitute for any product, process, or service of
the PRLX, in existence or under development, on which the Supplier works during
the Term or about which the Supplier acquires Confidential Information, and (B)
is (or could reasonably be anticipated to be) marketed or distributed in such a
manner and in such a geographic area as to actually compete with such product,
process or service of the PRLX.
   
13.
Inventions.  For purposes of this Agreement, the term "Inventions" shall mean
any and all inventions, original works of authorship, developments, concepts,
improvements, or trade secrets (whether or not patentable or registrable under
copyright or similar laws) which relate to the business of the PRLX and which
the Supplier either (i) solely or jointly conceives, develops, or reduces to
practice during PRLX time, at the PRLX's direction, or using PRLX equipment or
resources; or (ii) solely or jointly conceives, develops, or reduces to practice
based on PRLX Confidential Information.  The Supplier will promptly make full
written disclosure of Inventions to the PRLX and will hold such Inventions in
trust for the sole right and benefit of the PRLX.  The Supplier hereby assigns
to the PRLX all the Supplier's right, title and interest in and to
Inventions.  Without limiting the foregoing, the Supplier further acknowledges
that all Inventions (x) which are original works of authorship; (y) which are
made by the Supplier (solely or jointly with others) within the scope of the
Supplier's engagement hereunder; and (z) which are protectable by copyright,
shall be deemed, to the extent applicable, “works made for hire,” as that term
is defined in the United States Copyright Act.  It is agreed and understood that
Supplier inventions, original works of authorship, developments, concepts,
improvements, or trade secrets (whether or not patentable or registrable under
copyright or similar laws) which do not qualify as "Inventions" hereunder shall
not be subject to this Section 13.
   
14.
Patent and Copyright Registration.  The Supplier agrees to assist the PRLX, or
its designee, at the PRLX’s expense, in every reasonable way to secure the
PRLX’s rights in the Inventions and any copyrights, patents, mask work rights or
other intellectual property rights relating thereto in any and all countries,
including the disclosure to the PRLX of all pertinent information and data with
respect thereto and the execution of all applications, specifications, oaths,
assignments and all other instruments which the PRLX shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the PRLX, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto.
   
15.
Termination.  This Agreement may be terminated without liability as follows:

 

 
(a)
For Cause.  If either Party is in material breach, the non-breaching party may
terminate this Agreement upon providing the breaching party (a) with written
notice, specifying the breach, and (b) with a ten (10) day opportunity to cure,
commencing upon the effective date of such notice.
       
(b)
For Convenience. Either Party may terminate this agreement upon fifteen (15)
days notice.



16.
Survival.  The following provisions shall survive the expiration or termination
of this Agreement:  Sections the applicable part of 6 (success fee) 9, 11, 12,
14, and 17.
   
17.
Return of Property.  Supplier expressly agrees that upon completion of his or
her consulting services under this Agreement, or at any time prior to that time
upon request of the PRLX, Supplier will return to the PRLX all property of the
PRLX obtained or received by Supplier during the Term of this Agreement
including, but not limited to, any and all files, computers, computer equipment,
software, diskettes or other storage media, documents, papers, records, notes,
agenda, memoranda, plans, calendars and other books and records of any kind and
nature whatsoever containing information concerning the PRLX or its customers or
operations.

 
 
4

--------------------------------------------------------------------------------

 
 
18.
No Oral Modification.  This Agreement may not be changed orally, and no
modification, amendment, or waiver of any provision contained in this Agreement,
or any future representation, promise, or condition in connection with the
subject matter of this Agreement shall be binding upon any party hereto, unless
made in writing and signed by such party.
   
19.
Entire Agreement.  This Agreement contains the entire agreement between the
Parties and supersedes any and all previous agreements of any kind whatsoever
between them, whether written or oral, and all prior and contemporaneous
discussions and negotiations have been and are merged and integrated into, and
are superseded by, this Agreement.  This is an integrated document.
   
20.
Severability.  In the event that any provision of this Agreement or the
application thereof should be held to be void, voidable, unlawful or, for any
reason, unenforceable, the remaining portion and application shall remain in
full force and effect, and to that end the provisions of this Agreement are
declared to be severable.
   
21.
Governing Law.  This Agreement is made and entered into, and shall be subject
to, governed by, and interpreted in accordance with the laws of the Commonwealth
of Massachusetts and shall be fully enforceable in the courts of that state,
without regard to principles of conflict of laws.  The Parties (i) agree that
any suit, action or other legal proceeding arising out of this Agreement may be
brought in the United States District Court for the District of Massachusetts,
or if such court does not have jurisdiction or will not accept jurisdiction, in
any court of general jurisdiction in Suffolk County, Massachusetts; (ii) consent
to the jurisdiction of any such court; and (iii) waive any objection which they
may have to the laying of venue in any such court.  The Parties also consent to
the service of process, pleadings, notices or other papers by regular mail,
addressed to the party to be served, postage prepaid, and registered or
certified with return receipt requested.
   
22.
Notices.  All notices, requests, consents, approvals and other communications
required or permitted under this Agreement ("Notices") shall be in writing and
shall be delivered to the addresses listed above, by mail, by hand, or by
facsimile transmission, unless otherwise provided in this Agreement.  Such
Notices shall be effective (i) if sent by mail, three business days after
mailing; (ii) if sent by hand, on the date of delivery; and (iii) if sent by
facsimile, on the date indicated on the facsimile confirmation.  Any party may
change its address or facsimile number for notification purposes by giving all
of the individuals and entities noted above notice, in accordance with the
notice provisions set forth in this Section, of the new address or facsimile
number and the date upon which it will become effective.
   
23.
No Assignment.  Neither this Agreement nor any portion hereof is assignable.
   
24.
Counterparts.  This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the effect of a signed original.

 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by the undersigned duly authorized persons as of the day and year above stated.
 
Parallax Diagnostics Ltd.
       
By:
/s/ Michael Redmond
 
Name: Michael Redmond
 
Title:   CEO
       
Myers Stevens Group, Inc.
       
By:
/s/ Victor Parker
 
Name: Victor Parker
 
Title:   President
 

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
SUPPLIER SERVICES
 
AND
 
PAYMENT SCHEDULE
 
Statement of Work
 
Supplier will manufacture assays and supply a Data Package for Parallax. The
Data Package will include all existing Standard Operating Proceedures (SOP’s)
related to the manufacture of the Target assays as well as new SOP’s that
Supplier will create in order to manufacture Target assays. New SOP’s will
include a flow chart detailing the procurement and manufacture of assays, a
supplier list, methods for manufacture, quality control procedures and any other
documents or procedures necessary for the manufacture of Target Assays.
 
Based on raw material availability and manufacturing time this quote is based on
one or a combination of the CRP assay, HCG assay and/or Rotavirus assay. The
cost below will yield approximately 100 to 200 fully functional assay test
devices for internal investigational use. Estimated delivery of the assays is
eight (8) weeks from the Effective Date of this Agreement.
 
Material Qualification/Reagent & Membrane Processing/Quality Control (76 hours)
 
Device Assembly/Reagent Filling/Packaging (20 hours) 
 
LABOR COST- $6,874.00


RAW MATERIAL/REAGENT COST


Mold Set Up
Cassette 1,000 part minimum
Cassette Cap 1,000 part minimum
Membrane
Anti Body Conjugate
Color Development Solution
Calibrator Controls
Kit Packaging Supplies


RAW MATERIAL REAGENT/PACKAGING COST- $3,320.00
 
 
7

--------------------------------------------------------------------------------

 
 
The price quotes above are firm and fixed. Payments by Parallax to Supplier will
be made in two installments: $5,000.00 upon signing of this Agreement and
$5194.00 when the Data Package is delivered to PRLX, functional test devices
pass qualification testing and are received by Parallax. All payments are net 15
days after the completion of the milestone.
 
8

--------------------------------------------------------------------------------

 